 1   George H. Brunt (CA Bar No. 223457)
     LEE & HAYES, PC
 2   601 W. Riverside Ave. Suite 1400
     Spokane, Washington 99201
 3   Telephone: (509) 944-4657
 4   Georgeb@leehayes.com

 5
     Attorneys for Plaintiff
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
10
     Three Lakes Design, a Utah limited liability
11   company,                                            Case No. 2:17-cv-01757-MCE-CKD
12                                Plaintiff,             ORDER GRANTING PLAINTIFF THREE
13                                                       LAKE DESIGN’S MOTION FOR
              vs.                                        ATTORNEYS’ FEES AND COSTS
14
     Gina Savala, individually, and her marital
15   community, dba Candy Couture Shop,                   Hearing Date: 09/19/2019
                                                          Hearing Time: 2:00 p.m.
16                                     Defendant.         Judge: Hon. Morrison C. England, Jr.
17                                                        Courtroom: 7

18
19
              The Court having reviewed Plaintiff Three Lakes Design’s unopposed Notice of Motion
20
     and Motion for Attorneys’ Fees and Costs, the Memorandum of Points and Authorities submitted
21
     therein, the Declaration of George H. Brunt, and the pleadings and papers on file herein, the Court
22
     finds as follows:
23
              IT IS HEREBY ORDERED that Plaintiff Three Lakes Design’s Motion for Attorneys’
24
     Fees and Costs is GRANTED. Plaintiff is awarded $27,496.00 in attorneys’ fees and $561.80 in
25
     costs.
26
27
28
                          Order Granting Motion for Attorneys’ Fees and Costs - 1
 1          IT IS FURTHER HEREBY ORDERED that the Clerk of the Court is directed to
 2   vacate all dates, prepare and file an Amended Judgment in Plaintiff’s favor and against

 3   “Defendant Gina Savala, individually, and her marital community, dba Candy Couture Shop” in
 4   the amount of $115,000 in statutory damages, plus any post judgment interest accruing after the
 5   entry of judgment in accordance with federal law, plus an award of $27,496.00 in attorneys’ fees
 6   and $561.80 in costs.
 7          IT IS SO ORDERED.
 8   Dated: November 4, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                         Order Granting Motion for Attorneys’ Fees and Costs - 2
